Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Letao Qin on September 22, 2021.
The application has been amended as follows:
Claims 1, 13 and 19 have been amended and claims 7 and 17-18 have been cancelled.
In particular,
Claim 1 has been amended as follows:
     1. (Currently Amended)  A communication method, comprising:
receiving, from a first network device, a message indicating to a terminal to hand over from the first network device to a second network device, wherein the message comprises configuration information of a second connection for communication between the terminal and the second network device, wherein the message further comprises a time length of a first timer, and the first timer is configured to control a time for releasing a first connection;
maintaining the first connection for communication between the terminal and the first network device; 
establishing the second connection for communication between the terminal and the second network device based on the configuration information of the second connection, wherein a packet data convergence protocol (PDCP) entity corresponding to the second connection and a PDCP entity corresponding to the first connection are a same PDCP entity or different PDCP entities; and
sending an indication to the first network device to stop data duplication;
wherein if data packets obtained in a data packet duplication manner are transmitted on the first connection and the second connection, the message further comprises information used to indicate to the terminal to perform duplicate packet detection on the data packets on the first connection and the second connection; and
the communication method further comprises performing the duplicate packet detection on the data packets on the first connection and the second connection.

Claim 7 canceled.
Claim 13 has been amended as follows:
      13. 	(Currently Amended)  A communication method, comprising:
sending, by a first network device to a terminal, a message indicating to the terminal to hand over from the first network device to a second network device, wherein the message comprises configuration information of a second connection for communication between the terminal and the second network device, wherein the message further comprises a time length of a first timer for controlling a time for releasing a first connection, and wherein a packet data convergence protocol (PDCP) entity corresponding to the second connection and a PDCP entity corresponding to the first connection are a same PDCP entity or different PDCP entities; and
 transmitting data packets to the terminal in a data duplication manner on the first connection and the second connection;[[,]] 
receiving an indication from the terminal to stop data duplication; wherein
the first network device does not perform operations of sending a sequence number status to the second network device and forwarding a data packet to the second network device while communicating with the terminal in [[a]]the data duplication manner; 
 and
wherein 
the message further comprises information used to indicate to the terminal to perform duplicate packet detection on the data packets on the first connection and the second connection.

Claim 17 canceled.
Claim 18 canceled.

Claim 19 has been amended as follows:
       19. 	(Currently Amended)  A communications apparatus, comprising at least one circuitry configured to:
receive, from a first network device, a message used to indicate to a terminal to hand over from the first network device to a second network device, wherein the message comprises configuration information of a second connection for communication between the terminal and the second network device, wherein the message further comprises a time length of a first timer, and the first timer is configured to control a time for releasing a first connection;
maintain the first connection for communication between the terminal and the first network device; 
establish the second connection for communication between the terminal and the second network device based on the configuration information of the second connection, wherein a packet data convergence protocol (PDCP) entity corresponding to the second connection and a PDCP entity corresponding to the first connection are a same PDCP entity or different PDCP entities; and
send an indication to the first network device to stop data duplication;
wherein if data packets obtained in a data packet duplication manner are transmitted on the first connection and the second connection, the message further comprises information used to indicate to the terminal to perform duplicate packet detection on the data packets on the first connection and the second connection; and
the at least one circuitry is configured to perform the duplicate packet detection on the data packets on the first connection and the second connection.



Response to Arguments
Regarding 35 U.S.C. 112 second paragraph applicant’s arguments, see page 7, filed August 2, 2021, with respect to claims 5 and 16 have been fully considered and are persuasive.  The 35 U.S.C. 112 second paragraph rejection of claims 5 and 16 have been withdrawn. 

Regarding 35 U.S.C. 103(a) applicant’s arguments, see page 7– page 8, filed August 2, 2021, with respect to claims 1-4, 6, 8-15, and 19-20 have been fully considered and are persuasive. The 35 U.S.C. 103(a) rejections of claims 1-4, 6, 8-15, and 19-20 have been withdrawn.

Allowable Subject Matter
Claim(s) 1-4, 6, 8-15, and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1-4, 6, 8-15, and 19-20  are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the following italic limitations:
In claims 1, 13, and 19 … wherein the message comprises configuration information of a second connection for communication between the terminal and the second network device, wherein the message further comprises a time length of a first timer, and the first timer is configured to control a time for releasing a first connection; maintaining the first connection for communication between the terminal and the first network device; establishing the second connection for communication between the terminal and the second network device based on the configuration information of the second connection, wherein a packet data convergence protocol (PDCP) entity corresponding to the second connection and a PDCP entity corresponding to the first connection are a same PDCP entity or different PDCP entities; and sending an indication to the first network device to stop data duplication; wherein if data packets obtained in a data packet duplication manner are transmitted on the first connection and the second connection, the message further comprises information used to indicate to the terminal to perform duplicate packet detection on the data packets on the first connection and the second connection… and in combination with other limitations recited as specified in claims 1, 13, and 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Lin (US Pub. No.:2016/0269955) disclose a method for selecting a target network side device includes: after at least one first network side device completes admission control and receives a data packet for user equipment, selecting, by the user equipment, from the at least one first network side device according to configuration information of the at least one first network side device, a first network side device that meets a first preset condition as a target network side device to communication with the user equipment, where the at least one first network side device is a candidate target network side device that is determined by a second network side device and that is for communication with the user equipment that meets a second preset condition; and sending, by the user equipment to the first network side device, a message instructing the first network side device to provide a service for the user equipment. 

Orturk et al (US Pub. No.:2016/0262066) disclose a user equipment (UE) may receive data from both a source base station and a target base station during handover. For example, the UE may refrain from resetting or reestablishing media access control (MAC) and packet data convergence protocol (PDCP) layer configurations until after a successful access procedure is performed with the target base station. In some cases, a single radio link control (RLC)/PDCP stack may be used during handover procedures. A source base station may, for example, forward data to a target base station after receiving a handover execution message. A UE may identify and resolve any duplicate data sent by both base stations during the transition. Additional signaling may be used (e.g., during the radio resource control (RRC) configuration) to indicate that a UE supports dual link handover.
Kim (US Pub. No.:2019/0364462) disclose a communication technique for merging, with IoT technology, a 5G communication system for supporting a data transmission rate higher than that of a 4G system, and a system thereof. The present disclosure can be applied to an intelligent service (for example, smart home, smart building, smart city, smart car or connected car, healthcare, digital education, retail, security and safety-related services, and the like), based on a 5G communication technology and an IoT-related technology. One embodiment of the present invention relates to a method by which a terminal updates system information, and a terminal for performing the method, which comprises the steps of: acquiring first system information and second system information from a first cell; starting a timer corresponding to the second system information; determining whether the second cell is a cell that shares the second system information with the first cell, if the terminal has moved from the first cell to the second cell; and updating the second system information on the basis of the determination result..

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469